Citation Nr: 0400163	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left nephrectomy.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty one years of active service when 
he retired in April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

As to the issue of service connection for hematuria, this 
portion of the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Evidence submitted since the March 1987 Board decision does 
not bear directly or substantially upon the issues of 
entitlement to service connection for diverticulitis or a 
left nephrectomy and is duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  The March 1987 Board decision denying service connection 
for diverticulitis is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The March 1987 Board decision denying service connection 
for a left nephrectomy is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2000 rating 
determination, June 2002 SOC, and December 2002 SSOC informed 
the appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in an April 2003 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of what the evidence had to 
show to establish entitlement to the benefit he wanted, what 
information or evidence was still needed from him, what he 
could do to help with his claim, where and when to send the 
information and evidence, and where to contact VA if he had 
any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  Moreover, the 
veteran appeared at a local hearing before a hearing officer 
in September 2002.  VA has met all VCAA duties.

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that this matter was 
previously before the Board in March 1987.  

In its March 1987 decision, the Board noted that service 
connection had been established for a postoperative 
appendectomy and Meckel's diverticulum.

The Board observed that in January 1948, the veteran was 
admitted to a medical facility with a complaint of pain in 
the epigastric region.  Following examination, the impression 
was acute appendicitis.  An appendectomy was performed.  
Inspection of the lower end of the small bowel revealed a 
Meckel's diverticulum 5 inches long and 1 inch in diameter, 
approximately 20 inches proximal to the iliocecal junction.  
There was no evidence of inflammation or other complications.  
The diverticulum was excised and the wounds were subsequently 
closed.  Sections of the Meckel's diverticulum showed slight 
polymorph and round cell infiltration into the subserosa and 
mucularis and marked engorgement of the subserosal vessels.  
There were no definite areas of mucosal ulceration.  Upon 
discharge, final diagnoses were acute appendicitis and 
diverticulitis (Meckel's), acute slight, nonsuppurative, 
nongangrenous, nonvenereal.  

The Board also observed that an examination was performed in 
April 1949, prior to discharge.  The examination was 
pertinent for an abdominal scar.  The abdomen and viscera 
showed no significant abnormalities.  There were no masses 
and blood pressure was recorded as 130/80 and 104/76.  

The Board further noted that a December 1949 medical record 
revealed that the veteran had postoperative adhesions.  In 
December 1963, the veteran was evaluated by urology services.  
It was reported that his original history dated to 1954, when 
he was evaluated for blood on his underwear.  At that time, 
an intravenous pyelogram was within normal limits.  The 
veteran had been entirely asymptomatic since then and had 
noted only occasional slight burning with urination.  
Urinalysis performed in November revealed pyuria.  An 
additional urinalysis performed at the time of the 
examination was within normal limits.  The physical 
examination was essentially within normal limits except for 
the prostatic examination.  Following evaluation, the 
impression was chronic prostatitis.  

At the time of a January 1967 periodic examination, the 
abdomen, viscera, and genitourinary systems were reported as 
essentially normal.  In March 1967, the veteran complained of 
pain in the epigastrium since the prior evening.  An upper 
gastrointestinal examination revealed that the stomach was 
within normal limits.  There were no diverticula in the 
esophagus or the stomach.  There was also no evidence of a 
hiatus hernia.  The duodenal bulb did not show any evidence 
of ulceration or deformity.  The visualized proximal small 
bowel was within normal limits.  

At the time of the veteran's September 1967 retirement 
examination, examination of the abdomen and viscera revealed 
a surgical scar.  The genitourinary system examination was 
normal.  No reference was made to a gallbladder disorder.  
The veteran was referred to urology services for evaluation 
of hematuria.  When evaluated by the urology service, it was 
indicated that several current urinalyses had shown 
microscopic hematuria.  Urine cultures were negative for 
growth.  An intravenous pyelogram, performed in October 1967, 
was found to be normal.  A cystoscopy revealed 2 bulbous 
urethral strictures and grade I bladder trabeculation.  
Dilation was accomplished and subsequent urinalysis was 
within normal limits.  The impression was bulbous urethral 
strictures, soft, treated by urethral dilation.  The 
hematuria cleared.  It was also noted that the veteran had no 
more lower abdominal pain associated with difficulty voiding.  
In March 1968, it was reported that urinalyses had showed no 
white or red blood cells.  

In September 1972, the veteran was seen for cramping and 
blood streaked stools which had lasted for 24 hours.  It was 
noted that the veteran had had a history of perforated 
diverticula in the past.  The impression was probable 
diverticulitis.  In October 1972, it was noted that the 
veteran had asymptomatic gallstones which had been discovered 
during a workup for abdominal pain, probably due to 
diverticulosis.  

In October 1973, the veteran underwent a urology evaluation.  
At that time, the veteran was noted to have had an onset of 
chills, fever, back pain, and gross hematuria.  The 
impression was urethral stricture.  A November 1973 pyelogram 
was found to be within normal limits and a urinalysis was 
negative.  In September 1975, the veteran was evaluated for 
an episode of gross hematuria, preceded by the sudden onset 
of pain while urinating.  In 1976, the veteran was 
hospitalized for diverticulitis.  

In January 1978, the veteran was admitted to a service 
department hospital with a 5-6 year history of gallstones, 
symptomatic with occasional gastric or upper left quadrant 
pain radiating to the back.  On January 13, the veteran 
underwent a cholecystectomy.  It was also reported that he 
had been seen by the urology service because of terminal 
hematuria.  The impression was that he probably had 
prostatitis.  Final diagnoses of cholecystitis, 
cholelithiasis, and probable prostatitis, were rendered.  

In 1981, the veteran was found to have occult blood.  In 
November 1981, the veteran was admitted to an Air Force 
Hospital for evaluation.  An excretory urogram showed the 
appearance of a filling defect in the renal pelvis.  
Cystoscopy and retrograde pyelogram confirmed the presence of 
a filling defect.  It was noted that the veteran had a 
history of diverticulitis and hyperuricemia.  During 
hospitalization, the veteran underwent a left nephrectomy and 
the final diagnosis was aberrant vasculature, left kidney.  
In December 1981, the veteran was noted to be status post 
nephrectomy.  

The Board further observed that at the time of a December 
1985 VA examination, the veteran related his medical history 
to the examiner.  With the exception of hypertension, the 
examiner reported that that there were no records available 
for documentation of the diverticulitis or left nephrectomy.  

In the discussion and evaluation portion of the decision, the 
Board noted that during service, the veteran was evaluated 
for epigastric pain and that an appendectomy was performed in 
1948.  During the procedure a Meckel's diverticulum was 
discovered.  A Meckel's diverticulum was noted to be a 
vestige of the proximal end of the omphalomesenteric duct.  
An acute inflammation of this diverticulum may simulate acute 
appendicitis, and excision is the treatment for symptomatic 
Meckel's diverticulum.  The Board noted that the Meckel's 
diverticulum was excised and that the veteran was 
subsequently able to perform numerous years of service 
without symptoms of diverticulitis.  The Board indicated that 
the first objective evidence of chronic diverticulitis was 
years post service, a time period too remote to be of service 
origin or to be related to Meckel's diverticulum.  

The Board further noted that the veteran's contention that he 
was evaluated for hematuria was well-founded.  However, the 
Board indicated that it was unable to attribute the post-
service development of aberrant vasculature of the left 
kidney to either the veteran's period of service or the 
inservice hematuria.  The Board indicated that it had to be 
emphasized that the intravenous pyelograms performed during 
service were normal.  Furthermore, following urethral 
dilation, urinalysis returned to normal.  In view of these 
findings, the Board concluded that the left nephrectomy was 
necessitated by a disability unrelated to the veteran's 
period of active service.  

The Board found that chronic diverticulitis was not 
objectively demonstrated during service and that the post 
service development of diverticulitis was unrelated to the 
inservice Meckel's diverticulum.  The Board also found that 
any objective left kidney disorder was not demonstrated 
during service.

Evidence received subsequent to the March 1987 decision, 
consists of duplicate copies of the veteran's service medical 
records, treatment records demonstrating continued treatment 
for diverticulitis, and treatment records relating to the 
veteran's right kidney, with notations that a left 
nephrectomy had been performed.

At the time of an August 2001 VA examination, the examiner 
noted that the veteran had had a Meckel's diverticulum that 
was excised inservice.  He indicated that there were probably 
some adhesions from the surgery.  He also observed that the 
veteran had problems with diverticulitis which occurred about 
every three months.  The veteran stated that his physicians 
had told him that he had diverticulitis of the colon.  The VA 
examiner noted that several x-ray studies had been done which 
confirmed the presence of diverticulitis.  

Following examination, diagnoses of Meckel's diverticulum 
removed at time of appendectomy, with some adhesions; 
diverticulitis of the colon with fairly frequent bouts of 
abdominal colicky pain; microscopic hematuria, etiology 
unknown; and proteinuria in the urinary tract, were rendered.

At the time of his September 2002 hearing, the veteran 
testified that while inservice, he woke up screaming.  He 
stated that he was admitted to the hospital and had surgery 
for appendicitis as well as diverticulitis.  The veteran 
testified that he was treated for diverticulitis in 1976 and 
again in 1991.  He noted that he still experienced epigastric 
pain.  The veteran stated that no physician had related his 
current diverticulitis problems to his period of service.  He 
indicated that he had had continuous problems with 
diverticulitis since 1948.

With regard to his left nephrectomy, the veteran testified 
that he first began having problems with his kidney in 1978 
or 1979.  He reported that he had no idea as to whether the 
left nephrectomy had any connection to service.  He noted 
that it was performed in 1981 at a military hospital.  The 
veteran indicated that he was a civilian at the time the 
surgery was performed.  

New and material evidence has not been submitted to reopen 
the claims of service connection for a left nephrectomy and 
diverticulitis.  The service medical records submitted by the 
veteran are duplicates of copies available at the time of the 
previous denial.  Duplicate copies by their very nature are 
not "new and material" evidence.  

The additional treatment records, while demonstrating that 
the veteran has continuing problems with diverticulitis and 
that he had a left nephrectomy performed subsequent to 
service, do not contain any references to the either of these 
disorders being related to his period of service.  
Consequently, these additional medical reports cannot be 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993) (Records showing treatment years after 
service which do not link the post-service disorder to 
service in any way are not considered new and material 
evidence).   
 
While the veteran has expressed his belief that his current 
diverticulitis and left nephrectomy are related to service, 
these views were known at the time of the previous denial.  
Additionally, lay statements such as these are not new and 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Moreover, as it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Furthermore, the veteran testified that no physician has told 
him that his diverticulitis or left nephrectomy was related 
to service.  

In sum, there has been no evidence submitted since the prior 
Board decision that is new and material to warrant the 
reopening of the claims of entitlement to service connection 
for diverticulitis or a left nephrectomy.  


ORDER

The petition to reopen a claim for service connection for 
diverticulitis is denied.  

The petition to reopen a claim for service connection for a 
left nephrectomy is denied.


REMAND

With regard to the veteran's claim of service connection for 
hematuria, the Board notes that service connection may be 
granted for disability incurred in service.  Hematuria may be 
a sign or symptom of a disorder but is not a disability 
itself.  In connection with the veteran's claim, the RO 
scheduled the veteran for a VA examination in August 2001.  
In the discussion portion of the examination, the examiner 
indicated that that the veteran's essential urinary problem 
existed while he was in the service.  He also observed that 
the veteran had hematuria in the service.  The examiner 
stated that he thought the veteran's hematuria was related to 
some service-connected illness.  While the examiner stated 
that he thought the veteran's hematuria was related to some 
service-connected illness, he did not specify what the 
disability was nor did he indicate what service-connected 
illness the hematuria resulted from.  Additional 
development/clarification is required in this situation.  

Accordingly, the is case is remanded for the following:

1.  The RO should clarify with the 
examiner who conducted the August 2001 
examination as to what service-connected 
illness/disability the veteran's 
hematuria was related.  If this examiner 
is no longer available, or if deemed 
necessary, the RO should schedule the 
veteran for a VA examination to determine 
the etiology of any current hematuria.  
The claims folder should be made 
available to the examiner for review.  
All clinical findings should be reported 
in detail.  At the conclusion of the 
examination, the examiner should state 
the cause of the veteran's current 
hematuria.  If the cause of the veteran's 
hematuria is unknown, the examiner should 
so state.  If it can be determined what 
is the cause of the veteran's hematuria, 
the examiner is then requested to state 
whether it is at least as likely that the 
cause of the veteran's hematuria is 
related to his period of service.  

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



